Citation Nr: 0026736	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  94-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for status post left 
knee meniscectomy with osteoarthritis.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chorioretinitis of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 1993, the RO 
denied the claims of entitlement to service connection for 
left knee and back conditions.  At the same time, the RO also 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for right eye chorioretinitis.  

These issues were originally before the Board in October 1996 
when they were remanded for additional evidentiary 
development.  

In April 2000, the RO determined that clear and unmistakable 
error did not exist in the July 11, 1945 rating decision 
which denied service connection for right eye 
chorioretinitis.  

The issues of whether there was clear and unmistakable error 
in the July 11, 1945 rating decision which denied service 
connection for a right eye disorder and whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for right eye 
chorioretinitis are addressed in the remand portion of this 
decision.  


FINDING OF FACT

The claims of entitlement to service connection for status 
post left knee meniscectomy with osteoarthritis and for 
lumbosacral strain are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claims for service connection for status post left knee 
meniscectomy with osteoarthritis and lumbosacral strain are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There are no complaints or findings of any left knee or back 
disorders reflected in the service medical records.  When the 
veteran was hospitalized in about June 1945 for eye problems, 
his history of injuries was noted as broken ribs in 1926.  
The veteran was given a certificate of disability discharge 
for an eye disorder.  

An excerpt from a hospital admission card from the Office of 
the Surgeon General, Department of the Army reveals the 
veteran was hospitalized for 18 days in June of 1945 with a 
diagnosis of chorioretinitis.  A record titled "U. S. Army 
SGO Hospitalization File Listing 1945" is consistent with 
the hospital admission card.  

In 1945 and 1986 the veteran filed claim for VA disability 
benefits. citing vision problems.  

A VA X-ray of the left knee in November 1988 was interpreted 
as showing degenerative changes without evidence of acute 
abnormality.  

VA clinical records reveal the veteran sought treatment for 
left knee pain and giving way, beginning in 1989.  An October 
1989 clinical record notes that the veteran was complaining 
of a two year history of left knee pain.  Another record also 
dated in October 1989 indicates that the veteran had left 
knee pain for one year.  The diagnosis at that time was 
degenerative joint disease.  A November 1989 record shows the 
veteran was complaining of left knee pain and giving way.  
The assessment was tri-compartment degenerative joint 
disease.  A May 1990 X-ray of the left knee was interpreted 
by a radiologist as revealing severe degenerative change of 
the left knee with no evidence of fracture or joint effusion.  
In September 1990, it was noted that the veteran was status 
post left partial medial meniscectomy for degenerative tear.  
Grade IV chondromalacia was reported.  

A May 1991 document from South Shores Chiropractic Offices 
includes a pertinent diagnosis of acute traumatic moderate to 
severe subluxation strain and sprain of the lumbar spine with 
resultant myositis, severe myalgia, paraspinal splinting 
muscle spasm, loss of range of motion, tenderness, a 
compensatory hypolordosis and inflammatory encroachment of 
the lumbar neural foramina causing paresthesia and numbness 
into the left lower extremities.  

When the veteran was seen at a VA facility in April 1992 he 
complained, in part, of increased pain in the left knee which 
began approximately three months earlier.  An arthroscopy was 
performed in September 1990.  The veteran could not recall 
any recent trauma to the knee.  The pertinent assessment was 
degenerative joint disease of the knee with increased pain.  

An April 1992 X-ray of both knees was interpreted by a 
radiologist as showing degenerative arthritic changes 
involving both knees characterized by joint space narrowing 
with spur formation, not only involving the femoral tibial 
articulating surface but also the patellar femoral 
articulating surfaces.  A healed fracture of the proximal 
left fibula was also present.  

A VA clinical record dated in May 1992 noted that the veteran 
was two years status post left knee medial meniscectomy and 
had fallen four years earlier.  X-rays were referenced as 
demonstrating three compartment degenerative joint disease of 
the left knee with varus deformity.  The pertinent assessment 
was three compartment degenerative joint disease of the left 
knee which was not severe enough to require a total knee 
replacement.  

The veteran's claim of entitlement to service connection for 
left knee and back disorders was received at the RO in April 
1992.  He reported that the injuries were sustained in 1943. 

An undated report from C. L. Bigelow, D.C., of the South 
Shores Chiropractic Offices, to VA was received in September 
1992.  The chiropractor reported that he examined the veteran 
on February 13, 1991 in conjunction with injuries received as 
a result of a motor vehicle accident on January 3, 1991, when 
the veteran's vehicle was struck from behind by a truck, 
causing it to strike the vehicle in front of him.  The 
veteran complained, in pertinent part, of intermittent dull 
pain, tenderness and soreness in his lower lumbar area.  He 
reported stiffness in the low back after sitting for ten to 
fifteen minutes.  In regard to his medical history, the 
veteran reported having been hospitalized for approximately 
three weeks at Sheppard Field, Texas, for an injury to the 
knee and back from lifting the tail of an airplane in 1943.  
He indicated that he received a medical discharge while at 
Buckley Field, Colorado for similar problems.  It was noted 
that in 1988, he had fallen nine feet off a building, 
breaking his pelvis on the right side, with occasional 
swelling and stiffness and soreness in the right leg, and 
that a growth about the size of a BB was removed from the 
left knee in 1990.  Current range of motion of the 
dorsolumbar spine was slightly limited as a result of low 
back pain and stiffness.  An X-ray of the entire spine was 
interpreted as revealing apparent paraspinal muscle spasm, 
subluxation, degenerative changes, disc space narrowing and 
old pelvic injuries.  The pertinent diagnosis was acute 
traumatic mild to moderate subluxation strain and sprain of 
the lumbar spine and sacroiliac joint with resultant 
myositis, severe myalgia, paraspinal splinting with muscle 
spasms and tenderness.  The chiropractor noted that based 
upon evaluation of the veteran's subjective history, 
consultation and review of the physical findings and 
radiographic data, all findings were consistent with the type 
of accident described by the veteran which occurred on 
January 3, 1991.  

A December 1992 VA X-ray examination of the knees showed 
degenerative changes involving both knees, mainly in the 
medial compartment, in general more prominent on the left, 
characterized by joint space narrowing with spur formation.  
There were degenerative changes involving the left 
patellofemoral articulating surface, with a healed fracture 
site involving the proximal left fibula.  

A June 1993 VA X-ray the left knee was interpreted as showing 
marked osteoarthritis of the medial knee joint space and 
patellofemoral joint space.  A June 1993 X-ray of the 
lumbosacral spine showed moderate intervertebral disc space 
narrowing at the L4-L5 and L5-S1 level.  

June 1993 VA clinical records note that the veteran was found 
to have degenerative joint disease of the knees.   

When the veteran was afforded a June 1993 VA general medical 
examination, he stated that during service he injured his 
back and left knee when he was lifting the tail of a small 
airplane and slipped.  He reported that he was hospitalized 
for three weeks and that since the accident he had had low 
back and left knee pain.  In November 1989, the knee gave out 
and he fell nine feet, fracturing his pelvis.  He reported 
that since the accident, his low back pain was constant and 
moderate to severe in intensity.  It was noted that a partial 
left medial meniscectomy was conducted in September 1990.   
An X-ray of the left knee was showed marked osteoarthritis of 
the medial knee joint space and the patellofemoral joint 
space as well as a probable old fracture of the proximal left 
fibula.  An X-ray of the lumbosacral showed moderate 
intervertebral disc space narrowing at L4-L5 and L5-S1 as 
well as evidence of old trauma with multiple surgical screws 
seen in the right ischium.  Following physical examination, 
the impressions were moderate spondylosis of the lumbar 
spine, chronic low back pain, and marked degenerative disease 
of the left knee.  

The transcript of a February 1994 RO hearing is of record.  
The veteran testified that he injured his knee when he 
slipped while lifting the tail of a small airplane at 
Shepherd Field and was hospitalized for several weeks.  
Treatment consisted of rest but no medication.  He eventually 
returned to duty.  He reported that ten years later, his knee 
began to bend.  He indicated that he did not file a claim for 
his knee or back in 1945, when he filed his original eye 
claim, because his knee was not hurting at that time.  He 
reported that the in-service accident was the only time he 
ever injured his knee.  He testified that a VA doctor 
informed him he had damaged his leg and knee as indicated by 
a spur on the knee.  He reported that he fell in 1989 after 
his knee gave way and shattered his hip and indicated that 
periodically his knee would completely fold on him.  The 
veteran further testified that he injured his lower back 
during service, at the same time he hurt his knee.  He 
reported he self-treated his back for years and that the 
motor vehicle accident in 1990 mostly involved his neck.  He 
testified that he had limped for 20 or 25 years and at 
various times had had a knee brace, cane and crutches.  After 
service, he had worked as a carpenter but had to quit as it 
was too strenuous, as an airplane inspector, and as an 
appliance salesman which allowed him to sit down and rest as 
needed.  He was employed in construction at the time of the 
hearing.  

In February 1998, the National Personnel Records Center 
reported that it did not have any medical records pertaining 
to the veteran on file.  It was further reported that the 
veteran had "fire related service."

In April 1998 the Department of the Air Force advised that no 
records of the veteran were found at Sheppard Air Force Base, 
Texas.  

Private clinical records from the University of California, 
Los Angeles (UCLA) reflect that in May 1998, it was noted 
that the veteran had had "some sort of" left knee injury 
while in the service, "apparently ... either a fracture or 
some type of soft tissue injury to his left knee which left 
him with a residual varus deformity."  It was noted that the 
knee problem had necessitated "some sort of" knee surgery 
about eight years earlier at the VA, followed by arthroscopy 
two years later.  A May 1998 X-ray was interpreted as 
revealing severe osteoarthritis of the medial and 
patellofemoral compartment of the left knee.  The veteran was 
examined in June 1998 as part of a pre-operative medical 
evaluation.  Past surgical history was notable for a left 
knee arthroscopy in 1996.  The impression was degenerative 
joint disease awaiting total knee replacement.  In July 1998, 
a left total knee replacement was performed.  Pathology 
specimens were consistent with osteoarthritis.  

A private physical therapy record dated in August 1998 notes 
that the veteran had injured his left knee while in the 
service and that the knee had been in a genu varus position 
"for some time," followed by total knee replacement in July 
1998.  It was also reported that he had had a balance problem 
for 10 years that caused him to fall.

Criteria

The threshold question that must be resolved is whether the 
veteran has presented evidence of well-grounded claims.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  If a claim is not well grounded 
there is no duty to assist the veteran with the development 
of that claim, and it must be denied.  Morton v. West, 12 
Vet. App. 477 (1999).

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" has held in Savage v. Gober, 
10 Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and post-service symptomatology, unless 
such a relationship is one to which a lay person's 
observation is competent.  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially it is noted when the RO attempted to obtain service 
medical records from the National Personnel Records Center 
(NPRC) many years after the fire at that facility, NPRC 
responded that the veteran had fire-related service.  
However, this does not establish that any records pertaining 
to him actually were destroyed in the 1973 fire because his 
service medical records had been obtained by the RO and filed 
in the claims folder more than twenty years before the fire.  
Additionally, the documents obtained from the Office of the 
Surgeon General, are consistent with the service medical 
records in showing hospitalization for eye problems.  

For the purpose of determining if the veteran's claims are 
well grounded, his assertions as to the incurrence of 
in-service injuries to the lower back and left knee are 
presumed true as they are not inherently incredible and he is 
competent to report that he injured his low back and left 
knee while on active duty.  Thus there is evidence of record 
of an in-service injury to the lower back and left knee.  
Additionally, there is competent medical evidence of current 
left knee and low back disorders.  However, none of private 
or VA medical evidence includes an opinion from a competent 
source linking a current low back or left knee disability to 
an in-service injury or any other incident of active duty and 
there is no competent evidence of record demonstrating that 
arthritis of the spine or left knee was present to a 
compensable degree within one year of the veteran's discharge 
from active duty.  

Although recent medical records contain occasional references 
to in-service injuries to the left knee and low back, it is 
not shown that the veteran experienced continuity of 
symptomatology following any in-service knee or back 
injuries.  In fact, he has indicated that he did not have 
continuity of symptoms since service and the post-service 
medical records reflect the post-service onset of left knee 
and back problems.  Additionally, these records do not link 
the current left knee or low back disorders to active duty, 
including any in-service injuries.  

The only evidence of record relating a low back disorder or a 
left knee disorder to active duty is the veteran's own 
allegations.  However, as a lay person, he is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, he is not competent to provide the 
requisite nexus opinion relating his reported in-service back 
and knee injuries to current disabilities and his opinions as 
to such are insufficient to render the claims well grounded.  

The Board finds that the RO advised the veteran of the 
evidence necessary to establish well grounded claims, and the 
veteran has not indicated the existence of any available 
medical evidence that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).  Furthermore, as the veteran has not 
presented well-grounded claims, VA has no duty to assist him 
in further development.

As the veteran has not submitted well-grounded claims for 
service connection for status post left knee meniscectomy 
with osteoarthritis and lumbosacral strain, the doctrine of 
reasonable doubt has no application.  


ORDER

Entitlement to service connection for status post left knee 
meniscectomy with osteoarthritis, is denied. 

Entitlement to service connection for lumbosacral strain, is 
denied.  


REMAND


By a rating decision of April 2000, the RO determined that a 
July 1945 rating decision denying service connection for 
right eye chorioretinitis did not contain clear and 
unmistakable error.  The veteran was informed of the rating 
decision via correspondence dated in June 2000.  In August 
2000, the veteran's representative submitted a statement 
which, in pertinent part, again alleged that there was clear 
and unmistakable error in the July 1945 rating decision which 
denied service connection for the right eye disorder.  The 
August 2000 statement from the veteran's representative can 
be construed as a timely notice of disagreement with the 
April 2000 rating decision pertaining to the matter of clear 
and unmistakable error.  

The Court has held that, where the record contains a notice 
of disagreement as to an issue, but no statement of the case, 
the issue must be remanded to the RO to issue a statement of 
the case, and to provide the veteran an opportunity to 
perfect the appeal.  Manlicon v. West, 12 Vet. App. 238 
(1999).  In this case, the RO has not issued a statement of 
the case on the issue of whether the July 1945 rating 
decision contained clear and unmistakable error, and thus the 
issue must be remanded to the RO.  

The Board further finds that the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for right eye 
chorioretinitis is inextricably intertwined with the issue of 
whether the July 1945 rating decision was clearly and 
unmistakably erroneous.  A finding that the July 1945 rating 
decision contained clear and unmistakable error would render 
moot the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for right 
eye right eye chorioretinitis.  The Court has held that VA 
must develop all issues which are reasonably raised from a 
liberal reading of the entire record, where these issues are 
inextricably intertwined with the issues on appeal, Myers v. 
Derwinski, 1 Vet. App. 127 (1991), and that all inextricably 
intertwined matters must be adjudicated by the VA prior to 
any determination by the Board on the merits of the claim.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In view of the above, the case is remanded to the RO for the 
following: 


1. The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should issue the veteran and 
his representative an appropriate 
statement of the case explaining why the 
RO found that the July 1945 rating 
decision did not contain clear and 
unmistakable error.  They should also be 
advised of the requirements for 
perfecting a timely appeal as to this 
issue.

3.  If any issue for which an appeal has 
been perfected remains denied, the case 
should be returned to the Board for 
further appellate review.  

No further action is required of the veteran until notified.  
The purpose of this remand is to comply with a precedent 
decision of the Court.  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 



